                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

Roger Cleo Martin,                        )
            Plaintiff,                    )
                                          )       No. 1:16-cv-1314
-v-                                       )
                                          )       HONORABLE PAUL L. MALONEY
Cheryl Simpson & Shannon Stone,           )
            Defendants.                   )
                                          )

                                       JUDGMENT

      In accordance with the Order entered on this date, and pursuant to Federal Rule of Civil

Procedure 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: June 26, 2019                                  /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
